DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.130(a) filed 7 July 2022 is insufficient to overcome the rejection of claims 1-20 based upon anticipation by the Sajid et al. reference (Microchemical Journal article titled “Ultrasound-assisted solvent extraction of porous membrane packed solid samples: A new approach for extraction of target analytes from solid samples”) under 35 USC 102(a)(1) as set forth in the last Office action because:  The declaration does not contain an "unequivocal" statement from the inventor that the inventor invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors (see MPEP 2155.01). The statement that the other two authors on the prior art reference worked under the supervision and control of the inventor does not mean that the disclosure in the prior art reference is attributed only to the inventor of this application. The submitted declaration states that the inventor, along with the other two authors named on the prior art reference (Microchemical Journal article titled “Ultrasound-assisted solvent extraction of porous membrane packed solid samples: A new approach for extraction of target analytes from solid samples”) are responsible for the disclosure of the prior art reference as it pertains to claims 1-20. This merely affirms that the other authors, Mateusz Kacper Wozniak and Justyna Plotka-Wasylkat, on the prior art reference, are responsible for the prior art disclosure as it pertains to claims 1-20, along with the inventor. Since these other two authors of the prior art reference are not inventors in the application, the reference still qualifies as prior art under 35 USC 102(a)(1).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is not clear what is meant by “the solid sample is present per mL organic solvent”, because any solid sample would be present per any amount of organic solvent. It appears that there might be some terms missing from this claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sajid et al. (Microchemical Journal article titled “Ultrasound-assisted solvent extraction of porous membrane packed solid samples: A new approach for extraction of target analytes from solid samples”).

Regarding claim 1, Sajid et al. disclose a method for extracting an analyte from a solid sample, the method comprising: sonicating the solid sample and an organic solvent in a vial (page 118, section 2.3, “2.5 mg of soil sample” placed in a “4 mL glass vial, and extraction solvent was added” and then “vial was subjected to ultrasound bath”), the vial comprising: a porous membrane bag contained within the vial, the porous membrane bag encapsulating the solid sample (Id., “membraned bag was prepared” and “2.5 mg of soil sample  was filled and the remaining end [of the membrane bag] was heat-sealed”); and extracting the analyte from the solid sample to produce an extract within the organic solvent (page 118, section 2.3, extraction was allowed to take place for 25 min before removing sample from solvent), wherein the porous membrane bag has an average pore size in a range of 50 to 150 nm (page 118, section 2.1, polypropylene flat membraned sheet roll with pore size of 0.1 microns used for membraned bag), wherein the porous membrane bag and the vial do not contain a solid sorbent (Id., only glass vial and polypropylene membraned used; page 121, section 4, steps of adsorption of analytes on an adsorbent are omitted).

Regarding claims 2 and 3, Sajid et al. disclose that the analyte being analyzed for is a polycyclic aromatic hydrocarbon (PAH) (page 118, last paragraph of section 1, PAHs were extracted from the soil samples) and may be any one or more of acenaphthene, acenaphthylene, anthracene, benz[a]anthracene, benzo[b]fluoranthene, benzo[ghi]perylene, benzo[a]pyrene, 2- bromonaphthalene, chrysene, dibenz[ah]anthracene, fluoranthene, fluorene, indeno[1,2,3- cd]pyrene, naphthalene, phenanthrene, and pyrene (see Table 1 on page 119, listing analytes targeted in analysis).

Regarding claim 4, Sajid et al. disclose that the matrix effect of the solid sample is in the range of from 85% - 115% (page 121, first full paragraph, MEs in range of 89.8 - 111).

Regarding claim 5, Sajid et al. disclose that the organic solvent may be n-hexane, toluene, or dichloromethane, or a mixture of acetone:n-hexane (page 120, section 3.1.1).

Regarding claims 7 and 8, Sajid et al. disclose that the porous membrane bag comprises polypropylene (page 118, section 2.3, first sentence).

Regarding claim 9, Sajid et al. disclose the porous membrane bag comprising a porous membrane having a thickness of 100 µm (page 118, section 2.1, polypropylene membrane sheet with thickness of 100 µm used for bag).

Regarding claim 10, Sajid et al. disclose that the solid sample comprises a soil (page 118, section 2.2).

Regarding claim 11, Sajid et al. disclose that there is 2.5 mg of solid sample in 1 mL of organic solvent (see page 118, section 2.3, 2.5 mg of soil sample filled into membrane bag; see page 120, section 3.1.1 last paragraph of section, 1 mL of solvent used).

Regarding claim 12, Sajid et al. disclose that there is 0.5 - 500 mg of the solid sample is present per cm2 exterior surface area of the porous membrane bag (page 118, section 2.3, 2.5 mg soil sample placed in membrane bag with dimensions of 0.8 cm x 0.8 cm, which is 0.64 cm2 per side of bag which is made of two sides heat-sealed together at edges, resulting in 1.28 cm2 of surface area per 2.5 mg solid sample, or 1.95 mg per cm2).

Regarding claim 13, Sajid et al. disclose that the solid sample is not reacted or digested prior to the sonicating (page 121, section 4, step of digestion/dissolution omitted).

Regarding claim 14, Sajid et al. disclose that the solid sample and organic solvent are sonicated for 20 - 30 min at a power of 40 W - 80 W (page 120, section 3.1.2, 25 min optimum sonication extraction time; page 120, section 3.1.3, 60 W optimum ultrasound power).

Regarding claim 16, Sajid et al. disclose that the sonicating is performed with a bath sonicator (page 118, section 2.3 and Fig. 1).

Regarding claim 17, Sajid et al. disclose that the sonicating necessarily comprises simultaneously digesting the solid sample and extracts the analyte (page 120, section 3, discussing the extraction and dissolution of components of sample through the sonication step, which necessarily results in some amount sample digestion).

Regarding claim 18, Sajid et al. disclose at least some analytes being detected and/or quantified in a range of 0.5 - 400 ng per mg of solid sample (see Table 2 showing limit of detection for different analytes).

Regarding claim 19, Sajid et al. disclose that at least some analytes analyzed are recovered at 90% or greater (see Table 3, showing recovery percentage of various analytes).

Regarding claim 20, Sajid et al. disclose the method further comprising:  drying the extract to produce a dried extract (page 118, section 2.3, extract dried in nitrogen stream); resuspending the dried extract in a second volume of the organic solvent to produce a concentrated extract solution (Id., n-hexane added to dried extract); and directly injecting the concentrated extract solution into a mass spectrometer or a chromatography column, wherein no filtering step and/or centrifuging step is used on the organic solvent, extract, or concentrated extract solution (Id., extract solution injected into GC-MS system; page 121, section 4, does not require filtration or centrifugation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sajid et al. in view of Martinsen et al. (US 2016/0122685).

Regarding claim 6, Sajid et al. disclose the method of claims 1 and 5 as set forth above and further disclose that:  the organic solvent is n-hexane (page 120, section 3.1.1), wherein the analyte is at least one polycyclic aromatic hydrocarbon selected from the group consisting of acenaphthene, acenaphthylene, anthracene, benz[a]anthracene, benzo[b]fluoranthene, benzo[ghi]perylene, benzo[a]pyrene, 2-bromonaphthalene, chrysene, dibenz[ah]anthracene, fluoranthene, fluorene, indeno[1,2,3-cd]pyrene, naphthalene, phenanthrene, and pyrene (see Table 1 on page 119, listing analytes targeted in analysis), wherein the porous membrane bag consists of polypropylene (page 118, section 2.3, first sentence), wherein the porous membrane bag comprises a porous membrane having an average thickness in a range of from 80 to 120 µm (page 118, section 2.1, polypropylene membrane sheet with thickness of 100 µm used for bag) and an average pore size is in a range of from 80 to 120 nm (page 118, section 2.1, polypropylene flat membraned sheet roll with pore size of 0.1 microns used for membraned bag), wherein the solid sample is present in a range of from 0.5 to 500 mg per cm2 exterior surface area of the porous membrane bag (page 118, section 2.3, 2.5 mg soil sample placed in membrane bag with dimensions of 0.8 cm x 0.8 cm, which is 0.64 cm2 per side of bag which is made of two sides heat-sealed together at edges, resulting in 1.28 cm2 of surface area per 2.5 mg solid sample, or 1.95 mg per cm2), and wherein the analyte is detected and/or quantified in a range of from 0.5 to 400 ng per mg solid sample (see Table 2 showing limit of detection for different analytes).
Sajid et al. do discuss that it is undesirable for the temperature of the organic solvent to get too high, such as from over sonication because it may evaporate (see page. 120, sections 3.1.2 and 3.1.3). However, Sajid et al. do not explicitly state that the temperature of the solvent is controlled such that it does not exceed 50 °C. Martinsen et al. disclose a method of extracting oils from a plant material in a porous bag by sonicating it in a solvent, and explicitly disclose controlling the temperature with heater and/or temperature sensor so that it is in an ambient temperature below 50 -°C (par. 0053 and par. 0062). It would have been obvious to one of ordinary skill in the art, given the suggestion by Sajid et al. that keeping temperature of the solvent low is important, and the given the teachings of Martinsen et al. of controlling solvent temperature in a sonication extraction process to an ambient temperature range, to perform the method of Sajid et al. with the solvent temperature in an ambient temperature range, which is necessarily below 50 °C, because it promotes better recovery of analyte and prevents evaporation of the extractant.

Regarding claim 15, Sajid et al. disclose the method of claim 1 as set forth above and do discuss that it is undesirable for the temperature of the organic solvent to get too high, such as from over sonication because it may evaporate (see page. 120, sections 3.1.2 and 3.1.3). However, Sajid et al. do not explicitly state that the temperature of the solvent is controlled such that it does not exceed 50 °C. Martinsen et al. disclose a method of extracting oils from a plant material in a porous bag by sonicating it in a solvent, and explicitly disclose controlling the temperature with heater and/or temperature sensor so that it is in an ambient temperature below 50 -°C (par. 0053 and par. 0062). It would have been obvious to one of ordinary skill in the art, given the suggestion by Sajid et al. that keeping temperature of the solvent low is important, and the given the teachings of Martinsen et al. of controlling solvent temperature in a sonication extraction process to an ambient temperature range, to perform the method of Sajid et al. with the solvent temperature in an ambient temperature range, which is necessarily below 50 °C, because it promotes better recovery of analyte and prevents evaporation of the extractant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861